DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Tanaka/Widlund does not disclose the interfolded sheet as claimed because the method for interleaving used by Widlund would not result in the fold configuration as claimed. By definition any form of interleaving requires that one or more panels of a first sheet is disposed between two or more panels of consecutive folded sheet. Tanaka as shown in figure 3B meets all of the limitations of the single folded sheet including that the edge of the starter fold is inward, the edge of the backfold is inward and that each panel included the backfold and the starter fold (L1, 11b figure 3B). Tanaka only lack interfolding the panels between two panels of the consecutive folded sheet Windlund is not relied on for teaching that interfolding along both axis but merely folding along a single axis which still leave you with one panel between two panels and the benefits of interfolding sheets. A different teaching for interfolding could easily be substituted for Windlund as described in the final action and would result in the same combination. For at least the foregoing reasons claims 1,11 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 6,296,144 in view of Widlund US 2004/0222582.
Tanaka discloses a stack of paper sheets for use as napkins, or method comprising:
(Re claim 1,11) “a plurality of folded sheets” (10 figure 1). “wherein each folded sheet is folded along a first folding line so that a part of a free edge opposite to the first folding line is located on an outer surface of the folded sheet and inward of outer peripheral edges of the folded sheet to form
a starter fold” (L2 figure 3A, 3B). “wherein each folded sheet is further folded along a second folding line non-parallel to the first folding line, the second folding line separating the folded sheet in two panels connected at the second folding” (L4 figure 3A,3B). “wherein each folded sheet is further folded along a third folding line parallel to the first folding line G3) forming a backfold, the backfold and the starter fold being located on opposite sides of an intermediate sheet before being folded about the second
folding line. (L3 figure 3A, 3B). “wherein each one of the two panels includes the starter fold and the backfold” (L1, 11b figure 3B).
	Tanaka does not disclose two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet.
	Widlund teaches two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet (figure 6D).
	It would have been obvious to one skilled in the art to modify the system og Tanaka to include disclose two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet because it allows for pop up dispensing which makes it easier to remove subsequent sheets.
(Re claim 2) “ wherein the first folding line extends perpendicular to the second folding line” (L2, L4 figure 3A).
(Re claim 3) “starter fold extends along the two panels on surfaces of the two panels facing away from each other” (L2 figure 3A,3B).
(Re claim 4) “a width of the starter fold perpendicular to the first folding line and a width of the backfold perpendicular to the third folding line sum up to a total width of the folded sheet G9) between the first folding line and the third folding line” (L2,L3 figure 3A,3B).
(Re claim 5) “the backfold extends along the two panels on surfaces of the panels facing each other” (L3 figure 3B).
(Re claim 6,12) “the free edge of the starter fold is formed by a fourth folding line” (L1 figure 3A).
(Re claim 7) “wherein the fourth folding line is a half fold of a base sheet” (L1 figure 2A,2B).
(Re claim 8) “the fourth folding line is parallel to the first folding line” (L1, L2 figure 3A, 3B).
(Re claim 10) A dispenser comprising: 
“a housing for accommodating a stack according to claim 1;  the part of the free edge of the starter fold being accessible via the dispensing opening when the stack is accommodated in the housing” (L1,L2,2,3 figure 1).
	(Re claim 13) “the sheets are fed in a machine direction and the first folding line is parallel to the
machine direction  and the second folding line is transverse to the machine direction” (L2, L4 figure 3A, 3B).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka/Widlund in view of McDonald US 7,211,311.
Tanaka/Widlund discloses the stack and method as rejected above.
Tanaka/Widland does not disclose that the folded sheet is folded about two of the second folding lines separating the folded sheet in three panels connected at the second folding lines.
McDonald teaches the folded sheet is folded about two of the second folding lines separating the folded sheet in three panels connected at the second folding lines (52, 54 figure 4-6).
It would have been obvious to one skilled in the art to modify the system of Tanaka/Widlund to include the folded sheet is folded about two of the second folding lines separating the folded sheet in three panels connected at the second folding lines because it can reduce the size to of dispenser needed or increase the size of the sheet which can fit into a given size dispenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655